CASE 0:19-cv-02312-DSD-DTS Document 28-2 Filed 05/05/20 Page 1 of 6




                                                           EXHIBIT H
CASE 0:19-cv-02312-DSD-DTS Document 28-2 Filed 05/05/20 Page 2 of 6




                                                           EXHIBIT H
CASE 0:19-cv-02312-DSD-DTS Document 28-2 Filed 05/05/20 Page 3 of 6




                                                           EXHIBIT H
CASE 0:19-cv-02312-DSD-DTS Document 28-2 Filed 05/05/20 Page 4 of 6




                                                           EXHIBIT H
CASE 0:19-cv-02312-DSD-DTS Document 28-2 Filed 05/05/20 Page 5 of 6




                                                           EXHIBIT H
CASE 0:19-cv-02312-DSD-DTS Document 28-2 Filed 05/05/20 Page 6 of 6




                                                           EXHIBIT H
